           2:20-cv-02506-RMG         Date Filed 08/23/21      Entry Number 15        Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION

     Brian L. Glidden,                   )                    Civil Action No. 2:20-cv-2506-RMG
                                         )
                          Plaintiff,     )
                                         )
           v.                            )
                                         )
     Ted Smith and Scarlett Wilson,      )                          ORDER AND OPINION
                                         )
                                         )
                                         )
                          Defendants.    )
     ___________________________________ )

             This matter is before the Court upon the Report and Recommendation (“R &R”) of the

     Magistrate Judge recommending the Court summarily dismiss Plaintiff’s complaint for failure to

     state a claim. (Dkt. Nos. 13). For the reasons stated below, the Court adopts the R & R as the

     Order of the Court.

I.      Background
            On July 1, 2020, Plaintiff filed a Complaint pro se and in forma pauperis pursuant to 28

     U.S.C. § 1915, alleging his constitutional rights were violated by Defendants Ted Smith and

     Scarlett Wilson (Dkt. No. 1). Plaintiff is a detainee at the Al Cannon Detention Center with several

     pending criminal charges before the Charleston County General Sessions Court. Plaintiff was

     arrested on or around June 28, 2019 for sexual exploitation of a minor in both the second and third

     degree. (Dkt. No. 1-1 at 1-2). Plaintiff alleges that following his arrest, his public defender Ted

     Smith conspired with Solicitor Scarlett Wilson and violated Plaintiff’s constitutional right to due

     process and a speedy trial by failing to properly indict him pursuant to S.C. Code Ann. § 17-23-

     90. (Id. at 2-3). Plaintiff alleges Defendant Smith conspired with the state by allowing Plaintiff’s

     claims to go “un-indicted” and for failure to move for dismissal. (Dkt. No. 12 at 5-6; 14-15).

                                                      1
            2:20-cv-02506-RMG           Date Filed 08/23/21     Entry Number 15        Page 2 of 6




             On August 19, 2020, the Magistrate Judge issued an Order notifying Plaintiff that his

      pleading was subject to summary dismissal for failure to state a claim. (Dkt. No. 6). The

      Magistrate Judge gave Plaintiff an opportunity to cure the deficiencies in his pleading by filing an

      Amended Complaint.       (Id.).   Around this time, Plaintiff filed another civil action against

      Defendants Wilson and Smith involving the same claims and generally the same set of facts.1 On

      October 22, 2020, the Magistrate Judge issued an Order pursuant to Federal Rule of Civil

      Procedure 42(a)(2), consolidating Plaintiff’s two actions under 2:20-cv-02506-RMG-MGB. (Dkt.

      No. 10). The Magistrate Judge gave Plaintiff an additional opportunity to file an Amended

      Complaint to fix the pleading deficiencies identified. (Id.). The Magistrate Judge explained that

      Plaintiff’s failure to do so within twenty-one days would result in summary dismissal of the case.

      (Id.). Plaintiff to date has not filed an amended pleading. On August 5, 2021, the Magistrate Judge

      issued an R & R recommending the Court dismiss the Complaint for failure to state a claim. (Dkt.

      No. 13). Plaintiff has not filed objections. The matter is ripe for the Court’s adjudication.

II.       Standard

             The Magistrate Judge makes only a recommendation to this Court that has no presumptive

      weight. The responsibility to make a final determination remains with the Court. See Mathews v.

      Weber, 423 U.S. 261, 270–71 (1976). The Court may “accept, reject, or modify, in whole or in

      part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). This

      Court must make a de novo determination of those portions of the R & R Plaintiff specifically

      objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific objections, “a district

      court need not conduct a de novo review, but instead must only satisfy itself that there is no clear




      1
       The civil action number of Plaintiff’s separate civil action against Defendants Wilson and Smith
      is: 2:20-cv-2973-RMG-MGB.
                                                       2
         2:20-cv-02506-RMG       Date Filed 08/23/21      Entry Number 15        Page 3 of 6




error on the face of the record in order to accept the recommendation.” Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted). “Moreover,

in the absence of specific objections to the R & R, the Court need not give any explanation for

adopting the recommendation.” Wilson v. S.C. Dept of Corr., No. 9:14-CV-4365-RMG, 2015 WL

1124701, at *1 (D.S.C. Mar. 12, 2015). See also Camby v. Davis, 718 F.2d 198, 200 (4th

Cir.1983). Defendant has not filed objections in this case and the R & R is reviewed for clear

error.

    While this Complaint has been filed pursuant to 28 U.S.C. § 1915, which permits an indigent

litigant to commence an action in federal court without prepaying the administrative costs of

proceeding with the lawsuit, to protect against possible abuses of this privilege, the statute allows

a district court to dismiss the case upon a finding that the action is “frivolous or malicious” or

“fails to state a claim on which relief may be granted” or “seeks monetary relief from a defendant

who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i), (ii), (iii). A finding of frivolity

can be made where the complaint “lacks an arguable basis either in law or in fact,” Denton v.

Hernandez, 504 U.S. at 31; and a claim based on a meritless legal theory may be dismissed sua

sponte under 28 U.S.C. § 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 109 S.Ct. 1827,

104 L.Ed.2d 338 (1989); Allison v. Kyle, 66 F.3d 71 (5th Cir.1995). Further, while this Court is

required to liberally construe pro se documents, Erickson v. Pardus, 551 U.S. 89, 127 S.Ct. 2197,

167 L.Ed.2d 1081 (2007); Estelle v. Gamble, 429 U.S. 97, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976),

holding them to a less stringent standard than those drafted by attorneys, Hughes v. Rowe, 449

U.S. 5, 9, 101 S.Ct. 173, 66 L.Ed.2d 163 (1980), this mandated liberal construction does not mean

that the court can ignore a clear failure in the pleading to allege facts which set forth a claim




                                                 3
           2:20-cv-02506-RMG        Date Filed 08/23/21      Entry Number 15         Page 4 of 6




   currently cognizable in a federal district court. Weller v. Dep't of Soc. Servs., 901 F.2d 387 (4th

   Cir.1990).

III.     Discussion
         Upon a careful review of the Complaint and the R & R, the Court finds that the Magistrate

   Judge comprehensively analyzed the issues to determine that Plaintiff’s Complaint should be

   dismissed for failure to state a claim of relief pursuant to 42 U.S.C. § 1983. Plaintiff, a detainee

   at the Al Cannon Detention Center, seeks for the Court to vacate the criminal charges against

   him and release him from the detention center. (DKt. NO. 1 at 6; DKt. No. 1-1; DKt. No. 12 at

   6).

         The Magistrate Judge correctly determined that Plaintiff’s claims are barred by the Younger

   Abstention doctrine. In Younger v. Harris, the United States Supreme Court articulated a strong

   policy against federal court interference with any pending state judicial proceeding unless

   extraordinary circumstances so warrant. 401 U.S. 37, 43, 45 (1971); Gilliam v. Foster, 75 F.3d

   881, 903 (4th Cir. 1996). Younger and its progeny have set forth a three-prong test to determine

   that abstention is appropriate when: “(1) there are ongoing state judicial proceedings; (2) the

   proceedings implicate important state interests; and (3) there is an adequate opportunity to raise

   federal claims in the state proceedings.” Martin v. Marietta Corp. v. Md. Comm’n on Human

   Relations, 38 F.3d 1392, 1396 (4th Cir. 1994) (citing Middlesex County Ethics Comm. v. Garden

   State Bar Ass’n, 457 U.S. 423, 431 (1982).

         The Magistrate Judge correctly determined that all three elements of the Younger abstention

   test have been met in this case. The first prong of the abstention test if satisfied because the

   Plaintiff is currently involved in ongoing criminal state proceedings. Boyd v. South Carolina, No.




                                                     4
        2:20-cv-02506-RMG        Date Filed 08/23/21       Entry Number 15        Page 5 of 6




1:11-cv-02981-TMC-SVH, 2012 WL 786341, at * 2 (D.S.C. Feb. 10, 2012.2 The second prong of

the abstention test is met because the proceedings implicate important state interests. A state’s

interest in “administering their criminal justice systems free from federal interference is one of the

most powerful of the considerations that should influence a court considering equitable types of

relief.” Kelly v. Robinson, 479 U.S. 36, 49 (1986). The third prong of the abstention test if met

because Plaintiff has an adequate opportunity to raise federal claims in the state proceedings as he

can address his claims in his pending criminal proceedings. Gilliam, 75 F.3d at 903 (noting that

“ordinarily, a pending state prosecution provided the accused a fair and sufficient opportunity for

vindication of federal constitutional rights.”). As Plaintiff’s case meets all three criteria for

abstention pursuant to the Younger doctrine, federal relief is only available if “special

circumstances” justify the provision of federal review. Dickerson v. Louisiana, 816 F.2d 220, 224-

26 (5th Cir. 1987).

      The Magistrate Judge correctly determined that Plaintiff has not shown the type of extreme

misconduct or extraordinary circumstances that would warrant federal interference in a pending

state criminal case. (Dkt. No. 13 at 5). When analyzing whether “special circumstances” exist,

the Court looks to whether procedures exist that would protect a plaintiff’s constitutional rights

without pretrial intervention. If a threat to the plaintiff’s rights may be remedied by an assertion

of an appropriate defense in state court, no special circumstance is shown. Askins v. Dir. of

Florence Cty. Det. Ctr., No. 9:20-cv-02846-DCC-MHC, 2020 WL 7001015, at *2 (D.S.C. Sept.

3, 2020).3 Where the right may be adequately preserved by orderly post-trial relief, special

circumstances are nonexistent. Id. As such a federal court should generally abstain from




2
    Adopted by, 2012 WL 786356 (D.S.C. Mar. 9, 2012).
3
    Adopted by 2020 WL 6110960 (D.S.C. Oct. 16, 2020).
                                                  5
        2:20-cv-02506-RMG         Date Filed 08/23/21      Entry Number 15        Page 6 of 6




  considering a speedy trial claim at the pretrial stage because such concerns can be raised at trial

  and on direct appeal. Id.

      Plaintiff’s claims do not present a case where exceptional circumstances exist. Thus, it is

  appropriate for the Court to dismiss plaintiff’s claims seeking speedy trial pursuant to S.C. Code

  §17-23-90 based on the Younger abstention doctrine. Tyler v. South Carolina, No. 9;12-cv-260-

  RMG-BM, 2012 WL 988601, at * 3 (D.S.C. Feb. 22, 2012, adopted by 2012 WL988596 (D.S.C.

  Mar. 22, 2012).4

IV.   Conclusion

         For the reasons stated above, the Court ADOPTS the R & R as the Order of the Court.

  (Dkt. No. 13). Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE and without

  issuance and service or process. AND IT IS SO ORDERED.




                                                       s/ Richard M. Gergel
                                                       Richard M. Gergel
                                                       United States District Judge


  August 23, 2021
  Charleston, South Carolina




  4
    The Magistrate Judge conducted a thorough analysis of Plaintiff’s claims, further finding several
  alternative grounds to dismiss Plaintiff’ Complaint; (1) release from jail is not a proper remedy in
  a civil rights case, rather such relief may only be south in a habeas corpus action pursuant to Heck
  v. Humphrey, 512 U.S. 477, 481 (1994); (2) Defendants Smith and Wilson are not liable pursuant
  to 42 U.S.C. § 1983; and (3) the Court lacks subject matter jurisdiction over Plaintiff’s remaining
  claims. (Dkt. No. 13 at 6-10). The Court has conducted a review of the Magistrate Judge’s
  alternative findings and agrees with the analysis of the Magistrate Judge as to these points.
                                                   6
